DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 09/07/2021 with respect to claims 2-15 and 17-22 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US# 2016/0259497 hereinafter Foss) in view of Moussette et al. (US# 2016/0063828 hereinafter Moussette) and Sadri (US# 2005/0256809 hereinafter Sadri).
Referring to claim 2, Foss teaches a system comprising: a non-transitory memory (memory 102; Fig. 1A); and
(Chip 104 comprises controller 122 and processor(s) 120; Fig. 1 A) coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (Peripherals interface 118 can be used to couple input and output peripherals of the device to CPU(s) 120 and memory 102. The one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data.; Para. 0127) comprising:
determining, via a pressure detection component of the system, a plurality of pressure inputs corresponding to a plurality of fingerprint inputs received from a user via touchscreen of the system, wherein the plurality of pressure inputs comprise a pluralities of amounts pressure applied to the touchscreen of the system ("characteristic intensity" of a contact refers to a characteristic of the contact based on one or more intensities of the contact. In some embodiments, the characteristic intensity is based on multiple intensity samples. The characteristic intensity is, optionally, based on a predefined number of intensity samples, or a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1,0.2, 0.5,1,2, 5,10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact, before or after detecting a start of movement of the contact, prior to detecting an end of the contact, before or after detecting an increase in intensity of the contact, and/or before or after detecting a decrease in intensity of the contact).; Para. 0253.,.....double tap as plurality of inputs; Para. 0207.......and receive user inputs, one or more sensor units; Paras. 0015 and 0248), and wherein the plurality of fingerprint inputs are received from the user while the system is in a locked state (receive contacts having different intensity thresholds while in an locking state; Para. 0319);
determining a plurality of locations of placements of the plurality of finger inputs on the touchscreen of the system (In some embodiments, the device detects contacts at multiple locations and responds to different intensities of the different contacts at the different locations.; Para. 0523);
authenticating the user based on the plurality of fingerprint inputs, the plurality of locations, and authentication information set for the system (the first intensity threshold is associated with an operating system of the electronic device, and respective operations of respective applications on the electronic device are (1918) activated in response to detecting respective inputs that satisfy the first intensity threshold (e.g., a hint/reveal intensity threshold, as described with respect to methods 1300 and 1500 and FIGS. 5A-5AW and 6A-6AS); Paras. 0503,.....authentication; Paras. 0498 and 0549,….and contact at multiple locations; Para. 0523).
However, Foss does not specifically disclose in response to authenticating the user, determining an application of the system and an electronic transacting processing operation within the application that corresponds to the plurality of pressure inputs, the plurality of locations of the placements of the plurality of finger inputs, and pressure detection information set for the system; and
in response to determining the application and the electronic transaction processing operation, launching the application and executing the electronic transaction processing operation in the application; and 
providing, using a feedback component of the system, a feedback to the user based on executing the electronic transaction processing operation.
In an analogous art, Moussette discloses in response to authenticating the user, determining an application of the system and an electronic transacting processing operation within the application that corresponds to the plurality of pressure inputs, the plurality of locations of the placements of the plurality of finger inputs (the device detects contacts (e.g., 460 and 462 in FIG. 4B) with the touch-sensitive surface 451 at locations that correspond to respective locations on the display (e.g., in FIG. 4B, 460 corresponds to 468 and 462 
corresponds to 470; Para. 0174), and pressure detection information set for the system (In this example, a contact with a characteristic intensity that does not exceed the first threshold results in a first operation, a contact with a characteristic intensity that exceeds the first intensity threshold and does not exceed the second intensity threshold results in a second operation, and a contact with a characteristic intensity that exceeds the third threshold results in a third operation. In some embodiments, a comparison between the characteristic intensity and one or more thresholds is used to determine whether or not to perform one or more operations (e.g., whether to perform a respective option or forgo performing the respective operation) rather than being used to determine whether to perform a first operation or a second operation.; Para. 0090,...and In another example, the first operation corresponds to a transaction-enable operation for enabling the device to authorize a secure transaction and the second operation corresponds to enabling the device to authorize a secure transaction and authorizing the secure transaction according to some embodiments.; Paras. 0323); and
in response to determining the application and the electronic transaction processing operation, launching the application and executing the electronic transaction processing operation in the application (In another example, the first operation corresponds to a transaction-enable operation for enabling the device to authorize a secure transaction and the second operation corresponds to enabling the device to authorize a secure transaction and authorizing the secure transaction according to some embodiments.; Paras. 0323).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Moussette to the system of Foss in order to reduce the amount of time taken by the user to perform operations and energy use, thus increasing battery life for battery powered devices.
providing, using a feedback component of the system, a feedback to the user based on executing the electronic transaction processing operation.
In an analogous art, Sadri discloses providing, using a feedback component of the system, a feedback to the user based on executing the electronic transaction processing operation (Systems and methods for providing notification and feedback based on electronic payment transactions are disclosed.; Paras. 0006 and 0036, see Fig. 1 step “F”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Sadri to the system of Foss in view Moussette in order to provide the user with feedback notification via electronic transaction.
Referring to claim 3, Foss teaches wherein prior to the executing the electronic transaction processing operation, the operations further comprise: unlocking an operating system of the system based on the authenticating (Para. 0219).
Referring to claim 4, Foss teaches wherein prior to the executing the electronic transaction processing operation, the operations further comprise: navigating to the electronic transaction processing operation within the application in response to unlocking the operating system (unlock the device; Para. 0219, Fig. 2 and the user can navigate after being unlocked, see Fig. 4).
Referring to claim 5, Foss teaches wherein the pressure detection information comprises a plurality of pressure range, wherein the plurality of pressure ranges are associated with a plurality of executable actions with the systems ("characteristic intensity" of a contact refers to a characteristic of the contact based on one or more intensities of the contact. In some embodiments, the characteristic intensity is based on multiple intensity samples. The characteristic intensity is, optionally, based on a predefined number of intensity samples, or a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1,0.2, 0.5,1,2, 5,10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact, before or after detecting a start of movement of the contact, prior to detecting an end of the contact, before or after detecting an increase in intensity of the contact, and/or before or after detecting a decrease in intensity of the contact).; Para. 0253).
Referring to claim 6, Foss teaches wherein the electronic transaction processing operation comprises a transaction for a transaction amount processed through the electronic transaction processing operation (Paras. 0575 and 1017).
Referring to claim 7, Foss teaches wherein prior to determining the plurality of pressure inputs, the operations further comprise: requesting the pressure input from the user ("characteristic intensity" of a contact refers to a characteristic of the contact based on one or more intensities of the contact. In some embodiments, the characteristic intensity is based on multiple intensity samples. The characteristic intensity is, optionally, based on a predefined number of intensity samples, or a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1,0.2, 0.5,1,2, 5,10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact, before or after detecting a start of movement of the contact, prior to detecting an end of the contact, before or after detecting an increase in intensity of the contact, and/or before or after detecting a decrease in intensity of the contact).; Para. 0253,.....double tap as plurality of inputs; Para.0207,......and receive user inputs, one or more sensor units; Paras. 0015 and 0248).
Referring to claim 8, Foss teaches wherein the plurality of pressure inputs corresponds to an entry of a data into at least one field of the touchscreen (e.g., display a search field and keyboard that enables the user to enter search criteria) Safari Web New tab 1 Launch web browser; Para. 1017).
(Paras. 0575 and 1017).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US# 2016/0259497 hereinafter Foss) in view of Moussette et al. (US# 2016/0063828 hereinafter Moussette), Sadri (US# 2005/0256809 hereinafter Sadri), and Griffin (US# 2012/0260220 hereinafter Griffin).
Referring to claim 9, Foss in view of Moussette and Sadri as applied above does not specifically disclose wherein the pressure detection component comprises one of a piezoresistive device, a piezoelectric device, a mechanical resistive device, an electromagnetic device, an image capture device, or a capacitive variance device on an outer casing of the system.
In an analogous art, Griffin discloses wherein the pressure detection component comprises one of a piezoresistive device, a piezoelectric device, a mechanical resistive device, an electromagnetic device, an image capture device, or a capacitive variance device on an outer casing of the system (Pressure applied at nearly any location along the left or right side of the housing 202 is detected by the point pressure sensors 539. When pressure is applied at a location on the left or right side of the housing 202 but away from the point pressure sensors 539, the pressure is transferred to the corresponding pressure distribution strip 537 which, in turn, applies pressure to the respective point pressure sensor 539. For example, when pressure is applied at the location indicated by the arrow in FIG. 6, the pressure distribution strip 537 applies pressure to the point pressure sensor 539 on the left side of the housing 202; Paras. 0080 and 0110-0112.,.....and The accelerometer 136 may be of almost any type including, but not limited to, a capacitive, piezoelectric, piezoresistive, or gas-based accelerometer. The range of accelerometers vary up to the thousands of g's, however for portable electronic devices "low-g" accelerometers may be used.; Para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Griffin to the system of Foss in view of Moussette and Sadri in order to enable allowing a user to interact with the electronic device in a more natural and intuitive manner.
Referring to claim 10, Foss as modified by Griffin teaches wherein the outer casing further comprises an output component that provides feedback based on the plurality pressure inputs, and wherein the output component comprises one of a haptic feedback device, an embedded light emitting diode, or a visual feedback device (see Griffin, The accelerometer 136 may be of almost any type including, but not limited to, a capacitive, piezoelectric, piezoresistive, or gas-based accelerometer. The range of accelerometers vary up to the thousands of g's, however for portable electronic devices "low-g" accelerometers may be used.; Para. 0051).

Claims 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moussette et al. (US# 2016/0063828 hereinafter Moussette) in view of Sadri (US# 2005/0256809 hereinafter Sadri).
Referring to claim 12, Moussette teaches a method comprising: executing a transaction processing application on a mobile device of a user, wherein the transaction processing application requires a data to perform a process of the transaction processing application (The first operation can be any operation performed by the device 100 in response to an input. The examples described below, according to various embodiments, include a transaction-enable operation for enabling the device to authorize a secure transaction; Para. 0310......, and payment transaction; Paras. 0593-0596);
(threshold intensity via pressure sensitive component; Para. 0090....., In some embodiments the inputs are separate inputs occurring close together in time. For example, the input corresponding to the first part of the multi-part operation is a first user input interacting with an application executing on the device and the input corresponding to the second part of the multi-part operation is a second user input interacting with the application, with the second user input distinct from the first user input according to some embodiments. For instance, the first user input into the application could be a first tap and liftoff, and the second user input could be a second tap and liftoff within the same application.; Para. 0294);
receiving, from the user via the pressure sensitive component, the plurality of touch inputs comprising a biometric identifier of the user (biometric inputs; Para. 0163) and a pressure applied with the plurality of touch inputs to the pressure sensitive component (As used in the specification and claims, the term "intensity" of a contact on a touch- sensitive surface refers to the force or pressure (force per unit area) of a contact (e.g., a finger contact) on the touch sensitive surface, or to a substitute (proxy) for the force or pressure of a contact on the touch sensitive surface.; Para. 0066);
determining a plurality of locations of placements of the plurality of touch inputs on the pressure sensitive component of the mobile device (the device detects contacts (e.g., 460 and 462 in FIG. 4B) with the touch-sensitive surface 451 at locations that correspond to respective locations on the display (e.g., in FIG. 4B, 460 corresponds to 468 and 462 corresponds to 470; Para. 0174);
authenticating the user based on the biometric identifier (In this example, in response to the user providing credentials, e.g., a password or biometric authentication such as a fingerprint, the device is put into in a payment mode where payment information can be provided to a payment terminal via a near field communication (NFC) subsystem.; Para. 0290) and the plurality of locations of the placements of the plurality of touch inputs (the device detects contacts (e.g., 460 and 462 in FIG. 4B) with the touch-sensitive surface 451 at locations that correspond to respective locations on the display (e.g., in FIG. 4B, 460 corresponds to 468 and 462 corresponds to 470; Para. 0174); and
in response to the authenticating, determining data corresponding to the pressure applied with the plurality of touch inputs and the plurality of locations of the placements of the plurality of touch inputs (the device detects contacts (e.g., 460 and 462 in FIG. 4B) with the touch-sensitive surface 451 at locations that correspond to respective locations on the display (e.g., in FIG. 4B, 460 corresponds to 468 and 462 corresponds to 470; Para. 0174); 
providing the data to the process of the transaction processing application, wherein the data further corresponds to the pressure applied with the touch inputs (In this example, a contact with a characteristic intensity that does not exceed the first threshold results in a first operation, a contact with a characteristic intensity that exceeds the first intensity threshold and does not exceed the second intensity threshold results in a second operation, and a contact with a characteristic intensity that exceeds the third threshold results in a third operation. In some embodiments, a comparison between the characteristic intensity and one or more thresholds is used to determine whether or not to perform one or more operations (e.g., whether to perform a respective option or forgo performing the respective operation) rather than being used to determine whether to perform a first operation or a second operation.; Para. 0090,.... and In another example, the first operation corresponds to a transaction-enable operation for enabling the device to authorize a secure transaction and the second operation corresponds to enabling the device to authorize a secure transaction and authorizing the secure transaction according to some embodiments.; Paras. 0323) and the plurality of locations of the placements of the plurality of touch inputs (the device detects contacts (e.g., 460 and 462 in FIG. 4B) with the touch-sensitive surface 451 at locations that correspond to respective locations on the display (e.g., in FIG. 4B, 460 corresponds to 468 and 462 corresponds to 470; Para. 0174).
However, Moussette does not specifically disclose providing, using a feedback component of the mobile, a feedback to the user based on the data.
In an analogous art, Sadri discloses providing, using a feedback component of the mobile, a feedback to the user based on the data (Systems and methods for providing notification and feedback based on electronic payment transactions are disclosed.; Paras. 0006 and 0036, see Fig. 1 step “F”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Sadri to the system of Moussette in order to provide the user with feedback notification via electronic transaction.
Referring to claim 13, Moussette teaches further comprising: processing a transaction based on at least the input with at least one additional device through the process of the transaction processing application (an additional input receiving unit 1730; Para. 0405 and 0323).
Referring to claim 14, Moussette teaches wherein processing is performed without additional input required to the transaction processing application by the user (payment transaction; Paras. 0593-0596).
Referring to claim 15, Moussette teaches wherein the input comprises at least one of an amount, a payment instrument, a percentage tip, or a recipient, and wherein the input is associated with a transaction processed through the process (payment transaction; Paras. 0323 and 0593-0596).
Referring to claim 17, Moussette teaches further comprising unlocking the transaction processing application on the mobile device and accessing an account via the transaction processing application in response to the authenticating (authenticate; Para. 0290,... and In another example, the first operation corresponds to a transaction-enable operation for enabling the device to authorize a secure transaction and the second operation corresponds to enabling the device to authorize a secure transaction and authorizing the secure transaction according to some embodiments.; Paras. 0323).
Referring to claim 18, Moussette teaches wherein the plurality of touch inputs comprises a sequence of individual touches applied to the pressure sensitive component, and wherein the input corresponds to the sequence of individual touches (In some embodiments the inputs are separate inputs occurring close together in time. For example, the input corresponding to the first part of the multi-part operation is a first user input interacting with an application executing on the device and the input corresponding to the second part of the multi-part operation is a second user input interacting with the application, with the second user input distinct from the first user input according to some embodiments. For instance, the first user input into the application could be a first tap and liftoff, and the second user input could be a second tap and liftoff within the same application.; Para. 0294).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (US# 2015/0135108 hereinafter Pope) in view of Sadri (US# 2005/0256809 hereinafter Sadri).
Referring to claim 19, Pope teaches a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a device to perform operations (portable device with memory controller 112 to perform touch sensitive display functions; Paras. 0147-0150; Fig. 1A) comprising:
determining a plurality of touch inputs (inputs; Paras. 0122 and 235) and corresponding plurality of pressure inputs to a structural portion of the device during a lock state of the device (detects inputs while device is in a locked state; Para. 0495-0496), wherein the each of the plurality of pressure inputs comprises an amount of pressure applied to the structural portion via a plurality of touch inputs from a user (Device 100 optionally includes one or more intensity sensors 165 for detecting intensity of contacts on device 100 (e.g., a touch-sensitive surface such as touch-sensitive display system 112 of device 100); Paras. 0147-01 48); 
determining a plurality of locations of placements of the plurality of touch inputs on the structure portion of the mobile device (In accordance with these embodiments, the device detects contacts (e.g., 460 and 462 in FIG. 4B) with the touch-sensitive surface 451 at locations that correspond to respective locations on the display (e.g., in FIG. 4B, 460 corresponds to 468 and 462 corresponds to 470).  In this way, user inputs (e.g., contacts 460 and 462, and movements thereof) detected by the device on the touch-sensitive surface (e.g., 451 in FIG. 4B) are used by the device to manipulate the user interface on the display (e.g., 450 in FIG. 4B) of the multifunction device when the touch-sensitive surface is separate from the display.; Para. 0277);
authenticating the user for unlocking the lock state of the device based on the plurality of touch inputs (unlocks the device from locking; Paras. 0494-0495, and pressure intensities; Paras. 0147-0148) and the plurality of locations of the placements of the plurality of touch inputs (In accordance with these embodiments, the device detects contacts (e.g., 460 and 462 in FIG. 4B) with the touch-sensitive surface 451 at locations that correspond to respective locations on the display (e.g., in FIG. 4B, 460 corresponds to 468 and 462 corresponds to 470).  In this way, user inputs (e.g., contacts 460 and 462, and movements thereof) detected by the device on the touch-sensitive surface (e.g., 451 in FIG. 4B) are used by the device to manipulate the user interface on the display (e.g., 450 in FIG. 4B) of the multifunction device when the touch-sensitive surface is separate from the display.; Para. 0277); and
in response to authenticating the user: 
unlocking the device (unlocks the device from locking; Paras. 0494-0495);
determining an application and an operation within the application that corresponds to the plurality of touch inputs, the plurality of locations of the placements of the plurality of touch inputs (Para. 0277) and plurality of pressure inputs (the device has determined that the fingerprint is associated with a user John, unlocked the device and set John's profile as the active profile. In some embodiments, the user profile stores information (e.g., in one or more databases) as to the user’s preferences, settings, browser history, phone history and the like. In some embodiments, when the device determines that scanned fingerprint 2006 belongs to John, the device retrieves John's preferences, settings, history and the like from the databases from memory and alters the device behavior accordingly.; Para. 0495),;
in response to the determining the application and the operation within the application, launching the application (The device responds by loading the phone application, as shown in FIG. 20D. Because John's profile is the active profile, a list of John’s recent phone conversations (e.g., user interface objects 2009 representing phone conversation) is displayed to facilitate convenient call back and the ability to dial frequently dialed numbers with ease.; Para. 0496); and
providing data to an operation of the application (The device responds by loading the phone application, as shown in FIG. 20D. Because John's profile is the active profile, a list of John's recent phone conversations (e.g., user interface objects 2009 representing phone conversation) is displayed to facilitate convenient call back and the ability to dial frequently dialed numbers with ease.; Para. 0496).
However, Pope does not specifically disclose providing, using a feedback component of the mobile, a feedback to the user based on the data.
In an analogous art, Sadri discloses providing, using a feedback component of the mobile, a feedback to the user based on the data (Systems and methods for providing notification and feedback based on electronic payment transactions are disclosed.; Paras. 0006 and 0036, see Fig. 1 step “F”).

Referring to claim 20, Pope teaches wherein the operation comprises a transaction processing operation, and wherein the data comprises an amount associated with a transaction processed through the transaction processing operation (banking application; Para. 0470).
Referring to claim 21, Pope teaches wherein the operation comprises an emergency communication operation to an emergency contact established for the application, and wherein the data comprises contact information for the emergency contact (Favorites list included emergency contact; Paras. 0496-0497).

Claim Objections
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 22, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the feedback comprises one of a plurality of haptic feedbacks based on the electronic transaction processing operation executed based on the plurality of pressure inputs and the plurality of locations of the placements of the plurality of finger inputs”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624